Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 1 of 29




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO



Civil Action No.

KENDRA F. PONIATOWSKI AND NATE
PONIATOWSKI, wife and husband

Plaintiff,

v.

ALLERGAN INC.,
ALLERGAN USA, INC.,
and DOES 1-100, inclusive

Defendants.
______________________________________________________________________
                       COMPLAINT FOR DAMAGES
______________________________________________________________________

        Plaintiffs Kendra F. Poniatowski and Nate Poniatowski, wife and husband

(hereinafter “Plaintiffs”), by and through her attorneys, based on information and belief,

and for causes of action against the Defendants, ALLERGAN, INC. and ALLERGAN USA,

INC. (hereinafter collectively referred to as “Defendants”), and each of them, hereby

allege as follows:

                          I.        INTRODUCTION

        1.    Plaintiffs bring this action against Defendants, and each of them, in relation

to the design, manufacture, marketing, labeling, and distribution of Allergan’s Natrelle®

Silicone breast implants (the “Product”), the pervasive, reckless, and continuous failure

to comport with the Premarket Approval Application (“PMA”) requirements imposed by

the Food & Drug Administration (“FDA”), and failure to warn consumers of the known

dangers and known adverse events.

        2.    Defendant Allergan is a global leader in aesthetic medicine, and a market




                                             1
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 2 of 29




leader in breast aesthetics.

       3.      Plaintiffs bring this action against Defendants in relation to the design,

manufacture, marketing, and distribution of Allergan’s Natrelle® Silicone breast implants,

the repeated failure to follow the requirements imposed by the FDA, failure to warn

consumers and healthcare providers of known dangers and known adverse events, and

reckless violation of state law.

              II.         PARTIES, JURISDICTION, AND VENUE

       4.      At all times relevant hereto, Plaintiffs Kendra F. Poniatowski and Nate

Poniatowski are citizens and residents of Denver, Colorado.

       5.      ALLERGAN INC. is a Delaware Corporation with its principal place of

business in California.

       6.      ALLERGAN USA, INC. is a Delaware Corporation with its principal place of

business in New Jersey. Upon information and belief, it is a wholly owned subsidiary and

controlled by Allergan, Inc.

       7.      At all relevant times, each Defendant acted in all aspects as the agent and

alter ego of each other. The combined acts and/or omissions of each Defendant resulted

in indivisible injuries to Plaintiffs.   Each of the above-named Defendants is a joint

tortfeasor and/or co-conspirator and is jointly and severally liable to Plaintiffs for the

negligent acts and omissions alleged herein. Each of the above-named Defendants

directed, authorized, or ratified the conduct of each and every other Defendant.

       8.      At all relevant times, Defendants acted in concert with one another in the

State of Colorado to fraudulently convey false and misleading information concerning

Allergan’s Natrelle® Silicone filled breast implants and concealed the risks of serious

adverse events associated with their breast implants from the public, Plaintiffs,

physicians, and other healthcare providers. These concerted efforts resulted in significant

harm to Plaintiffs. But for the actions of Defendants, individually, jointly, and in concert




                                              2
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 3 of 29




with one another, Plaintiff Kendra F. Poniatowski would not have been implanted with

Allergan Natrelle® Silicone breast implants and would not have suffered severe injuries.

       9.      This Court has personal jurisdiction over Defendants. Defendants are and

were at all relevant times residents of and/or authorized to conduct business in the State

of Colorado, and Defendants conducted such business within the State, including the

performance of acts that caused or contributed to the harm giving rise to this action.

       10.     At all times material hereto, Defendants maintained systematic and

continuous contacts in this judicial district, regularly transacted business within this

judicial district, employed numerous individuals in this district, and regularly availed

themselves of the benefits of this judicial district.    Defendants received substantial

financial benefit and profits as a result of the designing, formulating, testing, packaging,

labeling, producing, creating, constructing, making, assembling, advertising, clinical

testing, marketing, promoting, distributing, manufacturing, and selling the product in this

district and throughout the United States. At all times material hereto, the action arises

from obligations that arise out of, or are connected with, Defendants’ activities within the

State of Colorado.

       11.     Plaintiffs’ claims arise out of and/or are related to Defendants’ Colorado-

related forum activities. Plaintiffs are informed and believe, and on that basis allege, that

Defendants have purposefully directed their activities at this forum State, and the exercise

of jurisdiction is reasonable and would not offend the traditional notions of fair play and

substantial justice. Plaintiffs are informed and believe, and on that basis allege, that

Defendants have purposefully availed themselves of the privileges and benefits of

conducting activities within the forum State and have invoked the benefits and protections

of its laws.

       12.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391, because

a substantial part of the events and omissions giving rise to the claim occurred in this

District, and because Defendants conduct substantial business in this District.



                                             3
   Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 4 of 29




          13.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332,

   because the amount in controversy as to Plaintiffs exceeds $75,000.00, exclusive of

   interest and costs, and because there is complete diversity of citizenship between

   Plaintiffs and Defendants.

III.    DESCRIPTION OFALLERGAN NATRELLE® SILICONE BREAST IMPLANTS

       A. General Information Relating to Breast Implants

          14.    Silicones, which are also called polysiloxanes, are polymers that include a

   synthetic compound made up of repeating chains of alternating silicon and oxygen atoms,

   frequently combined with carbon and/or hydrogen. Silicones are typically heat-resistant

   and rubber-life, and are used in sealants, adhesives, lubricants, medicine, cooking

   utensils, and thermal and electrical insulation. Being purely synthetic, silicones do not

   exist in nature.

          15.    A breast implant is a prosthetic product used to change the size, shape, and

   contour of a woman’s breast. There are three general types of breast implant products,

   defined by their filler material: saline solution, silicone gel, and composite filler.

          16.    Silicone gel-filled breast implants have a silicone outer shell that is filled with

   silicone gel. They are available in various sizes and can have either a smooth or textured

   shell. Silicone gel-filled breast implants are approved for breast augmentation in women

   age 22 or older and for breast reconstruction in women of any age.

          17.    In 1976, Congress passed the Medical Device Amendments (“MDA”) to the

   Federal Food, Drug and Cosmetic Act (“FDCA”). Upon enactment of the MDA, the FDA

   deemed saline-filled breast implants as Class II devices, to be reviewed through a

   premarket notification process.        The devices could be publicly sold so long as

   manufacturers later provided “reasonable assurance” of the products’ safety and

   effectiveness. 21 U.S.C. § 360e(d)(2).

          18.    In 1988, in response to growing safety concerns, the FDA re-classified both

   saline-filled and silicone gel-filled breast implants as Class III devices requiring premarket



                                                  4
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 5 of 29




approval (“PMA”).

       19.    In April 1991, upon final publication of new regulations, the FDA began

requiring breast implant manufacturers to obtain specific approval by the FDA for any

silicone gel-filled breast implants.

       20.    Through its PMA process, the FDA engages in scientific evaluations of the

safety and effectiveness of Class III medical devices. The FDA considers Class III

devices to create the greater risk to human safety, necessitating the implementation of

special controls, including the requirement to obtain PMA under 21 U.S.C. § 360 prior to

marketing the product to the public.

       21.    A PMA application must contain certain information which is critical to the

FDA’s evaluation of the safety and efficacy of the medical device at issue. A PMA and/or

PMA Supplement application must provide:

              a.      Proposed indications for use;

              b.      Device description, including the manufacturing process;

              c.      Any marketing history;

              d.      Summary of studies (including non-clinical laboratory studies, clinical

                      investigations involving human subjects, and conclusions from the

                      study that address benefit and risk);

              e.      Each of the functional components or ingredients of the device;

              f.      Methods used in manufacturing the device, including compliance

                      with current good manufacturing practices; and

              g.      Any other data or information relevant to an evaluation of the safety

                      and effectiveness of the device known or that should be reasonably

                      known to the manufacturer from any source, including information

                      derived from investigations other than those proposed in the

                      application from commercial marketing experience.

       22.    Where Conditional Premarket Approval (“CPMA”) is granted, a device



                                               5
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 6 of 29




marketed by a manufacturer which fails to perform any requirements of the CPMA is

considered to be adulterated under § 501 of the FDCA and may not be further marketed.

       23.    In November 1991, the FDA held an Advisory Panel meeting to discuss

several PMAs for silicone gel-filled breast implants. While the Advisory Panel concluded

that the manufacturers had failed to provide adequate safety and effectiveness data for

their implants, the Panel unanimously recommended that the FDA permit the implants to

remain on the market.

       24.    In January 1992, the FDA announced a voluntary moratorium on silicone

gel-filled breast implants, requesting that the manufacturers stop supplying them and that

surgeons stop implanting them while the FDA engaged in a further review of the products’

safety and effectiveness.

       25.    In April 1992, the FDA determined that none of the PMAs submitted for

silicone gel-filled breast implants contained sufficient data to support premarket approval

for silicone breast implants. From that time, implantation of the products in the United

States was limited to reconstruction and revision patients.

  B. Information Specific to Allergan Breast Implants
       26.    Allergan’s silicone gel-breast implants are Class III medical devices.

       27.    Allergan’s silicone-filled breast implants received premarket approval from

the FDA in November 2006, marking the first time in fourteen (14) years that silicone-filled

breast implants were available for elective augmentation in addition to reconstruction and

revision.

       28.    The November 2006 approval was based largely on three-year data

reported from a study of Allergan’s Natrelle® round cohesive gel implants.

       29.    As conditions of the 2006 approval, the FDA required Allergan to conduct

six post-approval studies to characterize the long-term performance and safety of the

devices. The post-approval studies for Allergan’s Natrelle® silicone filled breast implants

included:



                                             6
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 7 of 29




              1.     Core Post-Approval Study (Core Study) – To assess long-term

                     clinical performance of breast implants in women that enrolled in

                     studies to support premarket approval applications. These studies

                     were designed to follow women for 10 years after initial implantation.

              2.     Large Post-Approval Study (Large Study) – To assess long-term

                     outcomes and identify rare adverse events by enrolling more than

                     40,000 silicone gel-filled breast implant patients, following them for

                     10 years.
              3.     Device Failure Study (Failure Study) – To further characterize the

                     modes and causes of failure of explanted devices over a 10-year

                     period.

              4.     Focus Group Study – To improve the format and content of the

                     patient labeling.

              5.     Annual Physician Informed Decision Survey (Informed Decision

                     Study) – To monitor the process of how patient labeling is distributed

                     to women considering silicone gel-filled breast implants.

              6.     Adjunct Study – To provide performance and safety information

                     about silicone gel-filled breast implants provided to U.S. women from

                     1992-2006, prior to approval, when implants could only be used for

                     reconstruction and replacement of existing implants.

       30.    The primary responsibility for timely and accurately communicating

complete, accurate, and current safety and efficacy information related to the medical

device, such as Allergan’s Natrelle® silicone-gel breast implants, rests with the

manufacturer.

       31.    This primary reporting obligation instills in the manufacturer a duty to

vigilantly monitor all reasonably available information, to closely track clinical

experiences, and to fully and promptly report all relevant information, specifically but not



                                             7
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 8 of 29




limited to adverse events, to the FDA, the healthcare community, and consumers.

       32.     Also, under state law, which does not impose duties or requirements

materially different from those imposed by federal law, the manufacturer must precisely

monitor its own manufacturing and quality control processes, and its market

representations and warranties.

       33.     When monitoring and reporting adverse events, especially those indicating

an association between their product and breast cancer, Anaplastic Large-Call

Lymphoma (“ALCL”), and/or Breast Implant-Associated Anaplastic Large-Cell Lymphoma

(“BIA-ALCL”), as required by both federal regulations and Colorado state law, time is of

the essence.

       34.     Delayed reporting prevents the healthcare community and the public from

timely learning of risks which must inevitably play a part in their decision-making, by both

physicians and consumers, regarding treatments and procedures, and thereby exposes

countless additional women to potential harm.

       35.     Specifically, Allergan’s obligations after the PMA included, but are not

limited to:

               a.    Reporting to the FDA information suggesting that one of the

                     manufacturer’s devices may have caused or contributed to a death

                     or serious injury, or has malfunctioned and would be likely to cause

                     death or serious injury if the malfunction were to recur [21 CFR

                     §803.50];

               b.    Monitoring the product and reporting to the FDA any complaints

                     about its performance and any adverse health consequences that

                     are or may be attributable to the product [21 CFR §814];

               c.    Submitting a PMA supplement for any listed or material changes to

                     the product [21 CFR §814.39];

               d.    Establishing and implementing a quality policy which all aspects of



                                             8
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 9 of 29




                     the manufacturer’s operations must meet [21 CFR §820.20];

              e.     Establishing and maintaining procedures for validating the device

                     design, including testing of production units under actual or

                     stimulated use conditions, and creation of a risk plan and conduction

                     of risk analyses [21 CFR §820.30];

              f.     Documenting all Corrective Action and Preventative Actions taken by

                     the manufacturer to address non-conformance and other internal

                     quality control issues [21 CFR §820.100];

              g.     Establishing internal procedures for reviewing complaints and event

                     reports [21 CFR §§ 820.198, 820.100, 820.20];

              h.     Establishing Quality Management System (QMS) procedures to

                     assess potential causes of quality problems, including non-

                     conforming products [21 CFR §§820.70 and 820.90];

              i.     Reporting on Post-Approval Studies in a timely fashion [21 CFR

                     §814.80];

              j.     Advertising the device accurately and truthfully [21 CFR §801].

       36.    The overall follow-up rate was 65% at 10 years. The Final Report was

submitted in year 5 of the study in 2011.

       37.    Allergan failed to report adverse events from the post-market approval

studies commissioned as part of the implant’s PMA approval, which would have led to

reports suggesting the device’s contribution to serious injury.

       38.    Had Defendants not intentionally failed to comply with their clearly-

established post-market surveillance obligations, Plaintiff Kendra F. Poniatowski would

have decided against implantation and her injuries would not have occurred.

       39.    Under applicable state law, which does not impose duties or requirements

materially different from those imposed by federal law, Allergan had a duty to exercise

reasonable care in adequately warning Plaintiff and/or Plaintiff’s treating and implanting



                                             9
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 10 of 29




medical professionals about the dangers of Allergan’s Natrelle® silicone-filled breast

implants and about all adverse events of which Allergan became aware, and had a post-

market duty to identify, monitor, and report all adverse events and all risks associated

with the product.

       40.     Despite having knowledge and possession of evidence showing that the

use of Allergan’s Natrelle® silicone-filled breast implants was dangerous and likely to

place consumers’ health at serious risk, as will be detailed further below, Allergan refused,

or recklessly failed to identify, disclose, and warn of the health hazards and risks

associated with the product and about all adverse events which were known to Allergan.

       41.     Instead, Defendants marketed, advertised, and promoted the product while

at the same time consciously refusing and/or recklessly failing to monitor, warn, or

otherwise ensure the safety and efficacy for users of the Allergan’s Natrelle® silicone-

filled breast implants.

       42.     At all relevant times, Defendants advertised and marketed their Natrelle®

breast implants as safe for use by women and “designed TO PROTECT” and that the “gel

in Natrelle® gummy implants is surrounded by a state-of-the-art breast implant shell that

is designed to keep the gel inside.” See https://www.natrelle.com/gel-technology (all

capitals in original).

       43.     Under applicable state law, which does not impose duties or requirements

materially different from those imposed by federal law, Allergan had a duty to revise its

product labeling after becoming aware of otherwise undisclosed dangers in its silicone-

filled breast implants products. Allergan refused or recklessly failed to do so.

       44.     Under applicable state law, which does not impose duties or requirements

materially different from those imposed by federal law, Allergan was required at all

material times to promptly report any information suggesting that one of its products may

have contributed to a serious injury or had malfunctioned and the malfunction would be

likely to contribute to a serious injury if it were to recur.



                                                10
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 11 of 29




        45.   The PMA provided as follows: “Failure to comply with any post-approval

requirement constitutes a ground for withdrawal of approval of a PMA. Commercial

distribution of a device that is not in compliance with these conditions is a violation of the

act.”

        46.   Allergan’s insufficient follow-up rates and inadequate data, as detailed

above, establish and confirm Allergan’s reckless and intentional disregard for the safety

of hundreds of thousands of women.

        47.   Each of the above-cited deficiencies in Allergan’s post-market compliance,

including those described above, was a “failure to comply with any post-approval

requirement” and each constituted a ground for withdrawal of the PMA. Defendants’

conduct separately violated their duties under the law.

        48.   Notwithstanding     Allergan’s    failures   to   comply   with   post-approval

requirements, including the failures described above, Allergan continued to commercially

distribute its silicone-filled breast implants. As expressly provided in the PMA, such

distribution was a violation of federal law.

        49.   Had Allergan substantially complied with the PMA, rather than flagrantly

under-performing the post-approval requirements as alleged above, Allergan’s

disclosures would have led to much wider knowledge of the risks associated with

Allergan’s products. In addition, Allergan’s physician and patient labeling would have

materially changed over time, and patients, including Plaintiff, and medical providers

including Plaintiff’s physicians, would not in ignorance have purchased or implanted

Allergan’s products had they had knowledge of the risks, including, but not limited to, the

causative association to Breast Implant Associated-Anaplastic Large Cell Lymphoma.

        50.   Specifically, Defendants knew or should have known that the new breast

implants were associated with Anaplastic Large Cell Lymphoma.

        51.   To protect Allergan’s Natrelle® silicone-filled breast implant brand,

Defendants intentionally failed in their post-market surveillance obligations, and thereby



                                               11
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 12 of 29




consciously and deliberately concealed their knowledge of known safety risks from the

FDA, the medical community, and the public at large. Additionally, Defendants ignored

the available scientific studies and publications indicating an association between breast

implants and Anaplastic Large Cell Lymphoma.

         52.   Defendants also had a duty to exercise reasonable care in the manufacture,

development, design, marketing, labeling, distributing, and sale of the product after it was

approved for sale by the FDA in 2006, which does not impose duties or requirements

materially different from those imposed by federal law. Defendants failed or refused to

do so.

         53.   At all material times, Defendants routinely maintained manufacturing

facilities that failed to comply with applicable law and regulations in relation to:

               a.    The lack of approved software and systems;

               b.    The use of nonconforming products;

               c.    Documents which failed to include data or statistical rationale to

                     support sampling plans used to test saline and gel-filled products;

               d.    The failure to initiate or take corrective action to reassess the results

                     and adjust the values of product bioburden samples;

               e.    The omission of any reference in Allergan’s reporting to its

                     manufacturing processes as a potential cause of product failures

                     relating to the inability to sterilize the product;

               f.    The omission of any reference in Allergan’s reporting to its

                     manufacturing processes as a potential cause of product failures

                     relating to finished products which showed an “absence of material”

                     or a “fail[ure] to contain gel”;

               g.    The failure to adhere to an appropriate Environmental Monitoring

                     Program;

               h.    Deficiencies in Allergan’s sampling methods for finished product



                                              12
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 13 of 29




                     testing;

              i.     Deficiencies in Allergan’s risk analyses and its investigation of non-

                     conformances;

              j.     Deficiencies   in   Allergan’s   environmental     monitoring   control

                     procedures; and

              k.     Citations to incomplete data and missing statistical or technical

                     rationales to justify the performance of finished product testing.

       54.    These deviations contributed to faulty manufacture of Allergan’s Natrelle®

silicone-filled breast implant products which were prone to rupture and which were thus

defective and adulterated.

       55.    Allergan failed to warn consumers, healthcare providers, and the FDA that

ALCL or BIA-ALCL, and symptomatology attenuated thereto, was a potential risk of

Allergan’s Natrelle® silicone-filled breast implants, and that hundreds, if not thousands,

of patients had suffered negative experiences and events as a result of such known risk.

       56.    The risk of ALCL or BIA-ALCL was not disclosed or discussed in the

product’s consumer labeling, despite the availability of substantial evidence that an

association existed and was established by at least 2008 as further detailed below.

       57.    Allergan knew of the manufacturing failures, and multiple risks associated

with the implants’ design, and consciously responded by terminating the studies required

within post-market surveillance, in favor of self-serving research that it could control, and

by misrepresenting the risks to the users, physicians, and regulatory agencies.

       58.    Defendants’ conduct not only violated their federal regulatory duties and

their duties under state law, but also caused a massive failure of information that has to

be present in the medical and scientific community to protect a patient’s interest. Because

Defendants failed to timely, completely, or accurately report their knowledge of the risks

and complications associated with their silicone-filled breast implants, the public’s

knowledge of the risks associated with Allergan’s Natrelle® silicone-filled breast implants



                                             13
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 14 of 29




was seriously hampered and delayed. This endangered patient safety, including Plaintiff

Kendra F. Poniatowski’ s safety.

            IV.      BREAST IMPLANT-ASSOCIATED ANAPLASTIC LARGE CELL

                                        LYMPHOMA

      59.         Approximately 300,000 total breast implants are placed per year in the

United States. From 2000 to 2016, the number of breast augmentations in the United

States rose 37%, and reconstructions after mastectomy rose 39%.

      60.     Breast Implant-Associated Anaplastic Large Cell Lymphoma (“BIA-ALCL”)
is a rare T-cell Lymphoma that can develop following breast implants. It is a type of non-

Hodgkin's lymphoma, a cancer of the cells of the immune system.

      61.     The most common presenting symptom of BIA-ALCL is a swollen breast

caused by the formation of a delayed unilateral idiopathic seroma occurring between the

implant surface and the capsule.

      62.     Upon information and belief, the first case of anaplastic large cell lymphoma

(“ALCL”) in association with silicone breast implants was diagnosed in 1994 and reported

in 1996.

      63.     In November 2008, the Journal of the American Medical Association

(“JAMA”) published a retroactive analysis of 11 cases of ALCL between 1994 and 2006,

and based upon preliminary findings, concluded that the evidence indicated an

association between silicone breast prosthesis and ALCL. De Jong, Daphne (2008).

Anaplastic Large-Cell Lymphoma in Women with Breast Implants, JAMA: Journal of the

American Medical Association, 300(17), 2030-55.

      64.     On January 26, 2011, unbeknownst to Plaintiffs, the FDA released a report

on BIA-ALCL, identifying twenty-seven (27) cases and listing as its primary finding the

following: “[b]ased on the published case studies and epidemiological research, the FDA

believes that there is a possible association between breast implants and ALCL.”

(Emphasis added).



                                             14
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 15 of 29




       65.    Subsequent to the FDA’s 2011 announcement pertaining to BIA-ALCL,

additional medical studies have continued to confirm the causal relationship between

breast implants and ALCL.

       66.    In July 2014, the United Kingdom’s Medicines and Healthcare Products

Regulatory Agency (“MHRA”) issued a Medical Device Alert “to further encourage

healthcare professionals to report cases of ALCL in women who have breast implants or

who have had them removed.”

       67.    In March 2015, an analysis identified 173 cases of ALCL. That same month,
the French National Cancer Institute announced “[t]here is a clearly established link

between the occurrence of this disease and the presence of a breast implant.”

       68.     On May 19, 2016, the World Health Organization (“WHO”) gave the

disease an official designation as “BIA-ALCL” and classified it as a distinct clinical entity,

separate from other categories of ALCL.

       69.    Later in 2016, the National Comprehensive Cancer Network (“NCCN”)

released the first worldwide oncology standard for the disease.

       70.    In November 2016, Australia’s Therapeutic Goods Administration (“TGA”)

convened an expert advisory panel to discuss the association between breast implants

and ALCL and provide ongoing advice.

       71.    On March 21, 2017, the U.S. Food and Drug Administration (FDA) released

a safety communication updating the current understanding of BIA-ALCL.

       72.    In May 2017, a global analysis of forty (40) governmental databases

identified 363 cases of BIA-ALCL with 258 being reported to the FDA.

       73.    A September 2017 update from the FDA reported that the agency had

received a total of 414 medical device reports (“MDRs”) related to breast implants and

ALCL, including 9 deaths.

       74.    A recent JAMA Oncology article concluded that “[b]reast implants are

associated with increased risk of breast-ALCL,” but the absolute risk has not been



                                             15
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 16 of 29




determined. De Boer, Mintsje. Breast Implants and the Risk of Anaplastic Large-Cell

Lymphoma in the Breast.       JAMA ONCOL. (published January 4, 2018).        The Dutch

epidemiological study reports the risk of developing BIA-ALCL to be 421.8x higher in

women with breast implants than in women with no implants, “implying an attributable risk

approaching 100%.”

      75.    On May 9, 2018, Australia’s Therapeutic Goods Administration (“TGA”)

reported 72 cases of ALCL in Australian patients.

      76.    Despite knowledge on the part of Defendants of an association between

breast implants and anaplastic large cell lymphoma dating back into the mid 1990’s,

Defendants purposefully failed to comply with their clearly-established post-market

surveillance obligation and in doing so have exposed many hundreds of thousands of

women to life-altering and avoidable cancer.

                     V.        SPECIFIC ALLEGATIONS
      77.    Plaintiff Kendra F. Poniatowski underwent a bilateral breast augmentation

procedure on May 11, 2010 wherein Allergan Natrelle® Silicone Style 410 breast implants

(the “product”) were implanted.

      78.    At the time the implants were placed into Mrs. Poniatowski’ s body, she was

not advised, nor did she have any independent knowledge, that the breast implants were

anything other than safe, life-long products. Nor was she advised that the product was

associated with and/or known to cause BIA-ALCL.

      79.    Mrs. Poniatowski was not advised, and had no independent knowledge that:

             a.      A significant risk of ALCL existed; or

             b.      A significant risk of BIA-ALCL existed; or

             c.      She might need future surgery to remove the implants based upon

                     contracting ALCL and/or BIA-ALCL; or

             d.      She might need future surgery in the event of rupture, leakage, or

                     seepage; or



                                            16
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 17 of 29




              e.     She might need future imaging and/or diagnostic procedures to

                     check for, or evaluate ALCL and/or BIA-ALCL; or

              f.     The silicone gel with which Allergan fills its silicone gel breast

                     implants contains many compounds and metals which are toxic to

                     the human body.

       80.    Following her implants, Plaintiff began to experience discomfort, tightness

pain, and swelling of the right breast.

       81.    On May 15, 2017, Plaintiff went to Dr. Murphy, a plastic surgeon in Denver

for complaints of swollen breasts. Dr. Murphy advised he recently had learned about BIA-

ALCL and suggested a biopsy.

       82.    On May 21, 2017, Plaintiff went to Urgent Care Cherry Creek in Denver to

get a second opinion while she waited to be seen at Rose Medical Center. Plaintiff was

prescribed antibiotics that did not make the swelling go down.

       83.    On May 31, 2017, Plaintiff underwent a right breast needle cyst aspiration

at The Breast Center Rose Medical Center in Denver, Colorado.

       84.    Plaintiff’s pathology reports of June 5th and June 12th had conflicting
diagnoses, and Dr. Allen S. Feiner, M.D., F.A.C.P. from Rocky Mountain Cancer Centers

recommended getting another specimen tested though the findings were most consistent

with T-cell implant-associated non-Hodgkin’s lymphoma.           June 20, 2017 pathology

revealed diagnosis of breast implant associated anaplastic large cell lymphoma, initial

staging.

     85.      Plaintiff had implants removed on June 23, 2017.

     86.      After surgery, Dr. Allen Feiner prescribed a CT scan and MRI follow up

every 6 months to make sure the cancer had not returned.

     87.      At the time the silicone-filled implants were placed into Mrs. Poniatowski’s

body, she was not advised, nor did she have any independent knowledge, that the

Products were anything other than safe, life-long products. Nor was she advised that the



                                             17
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 18 of 29




product was associated and/or known to cause BIA-ALCL and that she would require

future surgery and treatments.

     88.       If Mrs. Poniatowski had been advised that implantation was associated

with even the slightest risk of developing ALCL and/or BIA-ALCL, she would not have

proceeded with implantation of the Products.

      89.      Had the medical community been made aware of the existence of the true

frequency, severity, and significance of BIA-ALCL caused by Allergan’s Natrelle®

silicone-filled breast implants, medical professionals and providers, including those who

advised and served Plaintiff, would not have advised patients, including Plaintiff, to

proceed with implantation of the products.

     90.       Due to Defendants’ failures to comply with their post-approval surveillance

obligation, Mrs. Poniatowski did not suspect, nor did she have reason to suspect, that her

injuries were caused by the breast implants, or by Defendants’ tortious conduct.

     91.       Defendants, through their misrepresentations and omissions, including

their refusal or reckless failures to disclose or report defects and significant events as

required by federal law and by state law which does not impose duties or requirements

materially different from those imposed by federal law, concealed from Plaintiff and her

healthcare providers the true and significant risks associated with the Products.

      92.      All conditions precedent to filing this action have occurred, or have been

satisfied or waived.

      93.     At all times material hereto, Defendants knew or should have known that

their silicone-filled breast implants were inherently dangerous with respect to known or

knowable risk of BIA-ALCL.

      94.     At all times material hereto, Defendants misrepresented and did

misrepresent or omitted facts concerning the safety of Allergan’s Natrelle® Silicone-

Filled Breast Implants.

      95.     Defendants’ misrepresentations included knowingly withholding material



                                             18
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 19 of 29




information about the known or knowable risks of the Products and BIA-ALCL from the

public, including Mrs. Poniatowski, concerning the safety of the Products.

     96.      At all times material hereto, Defendants knew or should have known and

recklessly disregarded and/or omitted the fact that Allergan’s Natrelle® Silicone-Filled

Breast Implants cause BIA-ALCL.

      97.     Notwithstanding the foregoing, Defendants continued to aggressively

market Allergan’s Natrelle® Silicone-Filled Breast Implants to consumers, including Mrs.

Poniatowski, without disclosing and/or omitting the known or knowable risks involved

with use of the Products.

       98.    Defendants knew of Allergan’s Natrelle® Silicone-Filled Breast Implants’

defective and unreasonably dangerous nature, as set forth herein, but continued to

design, develop, manufacture, market, distribute, and sell it so as to maximize sales and

profits at the expense of the health and safety of the public, including Mrs. Poniatowski,

in conscious and/or negligent disregard of the foreseeable harm caused by the

Products.

       99.    Defendants intentionally concealed and/or recklessly failed to disclose to

the public, including Mrs. Poniatowski, the potentially life-threatening effects of the

Products in order to ensure continued and increased sales.

       100.   Defendants’ intentional and/or reckless failure to disclose information

deprived Mrs. Poniatowski of necessary information to enable her to weigh the true risks

of using Allergan’s Natrelle® Silicone-Filled Breast Implants against its benefits.

       101.   As a direct and proximate result of Defendants’ conscious and deliberate

disregard for the rights and safety of consumers such as Mrs. Poniatowski, she suffered

severe and permanent physical injuries. Mrs. Poniatowski endured substantial pain and

suffering and had to undergo extensive medical and surgical procedures. Mrs.

Poniatowski was forced to incur significant expenses for medical care and treatment as

a direct and proximate result of her injuries due to Allergan’s Natrelle® Silicone-Filled



                                             19
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 20 of 29




Breast Implants. Mrs. Poniatowski lost past earnings and has suffered a loss of earning

capacity. Mrs. Poniatowski suffered substantial economic loss, and has otherwise been

physically, emotionally, and economically injured. Mrs. Poniatowski’s injuries and

damages are permanent.

       102.     The aforesaid conduct of Defendants was committed with knowing,

conscious, and deliberate disregard for the rights and safety of consumers, including

Mrs. Poniatowski, and was wanton and reckless, thereby entitling Mrs. Poniatowski to

punitive damages in an amount appropriate to punish the Defendants and deter them

from similar conduct in the future.

                              VI. CAUSES OF ACTION
                                FIRST CAUSE OF ACTION

                        NEGLIGENCE & NEGLIGENCE PER SE

                                 (Against All Defendants)

     103.     Plaintiffs incorporate by reference all previous and subsequent paragraphs

of this Complaint as if fully set forth here and further alleges as follows:

     104.     At all relevant times, Defendants had a duty to Plaintiffs to use reasonable

care, pursuant to the federal post-approval requirements, in conducting and reporting on

post-approval studies, monitoring, testing, and adequately warning of the dangers,

including the development of BIA-ALCL, related to Allergan Natrelle® Silicone-Filled

Breast Implants.

     105.     Defendants formulated, designed, made, created, labeled, packaged,

tested, constructed, assembled, advertised, manufactured, sold, distributed, marketed,

and promoted Allergan Natrelle® Silicone breast implants, including the product that was

implanted into Plaintiff Kendra F. Poniatowski. Plaintiff was implanted with Allergan’s

Natrelle® Silicone-Filled Breast Implants which were defective, dangerous, and

adulterated upon manufacture, and without adequate warnings, in violation of state law,

which does not impose duties or requirements materially different from those imposed by



                                              20
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 21 of 29




federal law, including the PMA post-approval specifications and regulatory requirements,

resulting in product failure and serious injury to Plaintiff.

     106.     Defendants had a duty under parallel Colorado state law, including the

Colorado Food and Drug Act (C.R.S.A. § 25-5-401 et seq.), to exercise reasonable care

to provide adequate warning about the risks and dangers of Allergan Natrelle® Silicone

breast implants, including the risk of developing BIA-ALCL, which was known or

reasonably knowable to Defendants at the time of distribution, and that Defendants had

come to know in light of adverse conditions and events experienced by patients in whom

the Defendants’ products were implanted.

     107.     Defendants breached their duty in that they failed to warn Plaintiffs and their

physicians, either directly or by not timely and accurately reporting to regulatory

authorities, of the risks of serious defects, adulterations, and life-altering complications,

including the development of BIA-ALCL, experienced by patients in whom the products

were previously implanted.

     108.     Specifically, upon information and belief, Defendants breached these duties

and violated federal and state law by, inter alia: receiving and failing to warn of or report

adverse events to the FDA or the public; failing to warn of or report Allergan Natrelle®

Silicone breast implant failure to meet its performance specifications or perform as

intended under the PMA and FDA requirements; and receiving and failing to warn or

report to the FDA and the medical community their knowledge and information regarding

complaints about Allergan Natrelle® Silicone breast implants, and additional injuries

including:

              a.      Adverse events requiring removal;

              b.      Persistent and/or chronic inflammation or autoimmune impacts;

              c.      Suspected cancer linked to breast implants;

              d.      ALCL diagnoses linked to breast implants; and

              e.      BIA-ALCL diagnoses linked to breast implants.



                                               21
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 22 of 29




     109.    Defendants disseminated false information by deliberately engaging in false

and misleading sales and marketing tactics touting the aesthetic beauty of breast

augmentation while minimizing and/or avoiding the risks, which only later, after causing

avoidable injury, reached physicians, the medical community, and the public

     110.    At all material times, Defendants knew and intended that the medical

community and/or patients would rely upon Defendants’ disseminated information in

deciding whether to purchase and/or implant Allergan’s Natrelle® Silicone-Filled Breast

Implants.

     111.    At all material times, Defendants knew and intended that patients who were

implanted with Allergan’s Natrelle® Silicone-Filled Breast Implants would, in reliance on

false information, be placed in unnecessary, avoidable, and unreasonable danger due to

unwarranted exposure to Allergan’s Natrelle® Silicone Filled Breast Implants, causing

them to develop cancer requiring future removal surgeries and to suffer debilitating

injuries and conditions, as well as emotional turmoil attenuated thereto.

     112.    Plaintiff and/or Plaintiff’s physicians reasonably relied on Defendants’

negligent misrepresentations and omissions, as Defendants intended, and would not

have made the same decision(s) if provided the required information.

     113.    As a proximate and foreseeable result of the foregoing misrepresentations

by Defendants, Plaintiff has suffered and will continued to suffer from BIA-ALCL and its

accompanying symptoms including, but not limited to, severe physical injuries, severe

emotional distress, mental anguish, economic loss, and other injuries for which she is

entitled to compensatory and other damages in an amount to be proven at trial.

     114.    For each of the statutes and regulations cited in this Complaint, Plaintiff

Kendra F. Poniatowski is within the class of persons the statutes or regulations are

intended to protect, and Plaintiff’s injuries are of the type of harm these statutes and

regulations are designed to prevent.

     115.    Defendants were negligent in their development, promotion, marketing,



                                            22
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 23 of 29




manufacture, distribution, sale, and/or post-market surveillance of Allergan’s Natrelle®

Silicone-Filled Breast Implants in one or more of the following ways:

                  a.    Failing to identify the risk of BIA-ALCL in a timely manner;

                  b.    Failing to warn of the risk of BIA-ALCL;

                  c.   Designing, manufacturing, distributing, and selling Allergan’s

                        Natrelle® Silicone-Filled Breast Implants that are dangerous to the

                        consuming public;

                  d.   Designing, manufacturing, distributing, and selling Allergan’s

                        Natrelle® Silicone-Filled Breast Implants which differ from the

                        specifications set forth in the PMA, its Supplements, and the

                        Conditions of Approval;

             e.         Failing to conduct regular risk analyses of Allergan’s Natrelle®

                        Silicone-Filled Breast Implants; and

             f.         Failing to exercise reasonable care in the manufacturing, inspection,

                        testing, and quality control processes.

      116.        As a proximate and legal result of Defendants’ failure to exercise

reasonable care in the warning, design, manufacture, distribution, and sale of Allergan’s

Natrelle® Silicone-Filled Breast Implants implanted into Plaintiff, Plaintiff has suffered and

will continue to suffer severe injuries from BIA-ALCL and its accompanying symptoms,

including physical injuries, pain and suffering, severe emotional distress, mental anguish,

economic loss, future medical care and treatment, lost wages, lost future earning

capacity, and other compensatory damages to which she is entitled as well as other

damages in amount to be proven at trial.

         WHEREFORE, Plaintiffs pray for judgment against Defendants as hereinafter set

forth.

///

///



                                               23
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 24 of 29




                                 SECOND CAUSE OF ACTION

                   STRICT PRODUCTS LIABILITY – FAILURE TO WARN

                                    (Against All Defendants)

     117.     Plaintiffs incorporate by reference all previous and subsequent paragraphs

of this Complaint as if fully set forth herein and further allege as follows:

     118.     At all times relevant herein, Defendants were engaged in the business of

designing, developing, manufacturing, testing, packaging, promoting, marketing,

distributing, labeling, and/or selling Allergan Natrelle® Silicone breast implants.

     119.     Defendants formulated, designed, made, created, labeled, packaged,

tested, constructed, assembled, advertised, manufactured, sold, distributed, marketed,

and promoted Allergan’s Natrelle® Silicone-Filled Breast Implants, including those which

were implanted into Plaintiff Kendra F. Poniatowski.

     120.     Plaintiff was implanted with Allergan Natrelle® Silicone-Filled Breast

Implants which were defective, dangerous, and adulterated upon manufacture, and which

were manufactured with nonconforming materials and uncertified components, or with

appropriate components in inappropriate quantities, in violation of the PMA specifications

and regulatory requirements, resulting in product failure and serious injury to Plaintiff.

     121.     At all times relevant herein, Defendants intended for the Allergan Natrelle®

Silicone breast implants to be surgically implanted into the bodies of members of the

general public, including Plaintiff, and knew or should have known that the product

would be surgically implanted into members of the general public, including Plaintiff.

     122.     Defendants failed to warn Plaintiff and her physicians of the risk of serious

defects, adulterations, and life altering-complications faced by patients, including patients

who had reported adverse, hazardous ailments and conditions, rendering the product

defective and unreasonably dangerous.

     123.     Defendants also failed to revise their labeling to give warnings consistent

with adverse event information which was known or available to Allergan at the time of



                                              24
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 25 of 29




distribution, and failed to warn Plaintiffs of information which became known or available

to Allergan after implantation into Plaintiff Kendra F. Poniatowski.

     124.     Plaintiff’s Allergan Natrelle® Silicone-Filled Breast Implants were defective

and adulterated at the time of sale and distribution, and at the time they left Defendant

Allergan’s possession, and Defendants failed to adequately warn of the risks that the

product was vulnerable to degradation, deterioration, ruptures, and leakage, and that the

product was susceptible to causing ALCL and/or BIA-ALCL as suffered by Plaintiff Kendra

F. Poniatowski.

     125.     Defendants knew or should have known that the breast implants were

associated with or did in fact cause ALCL and/or BIA-ALCL.             Defendants failed to

adequately warn users, including Plaintiff, of Defendants' products and of these potential

serious and harmful risks.

     126.     Despite the fact that Defendants knew or should have known that

implantation of Allergan’s Natrelle® Silicone-Filled Breast Implants was unreasonably

dangerous and was likely to seriously jeopardize the health of consuming patients,

Defendants failed to identify, monitor, and warn of the defects, adulterations, health

hazards, and increased risks associated with the product.

     127.     The defects, adulterations, and increased risks inherent in Allergan’s

Natrelle® Silicone-Filled Breast Implants were not readily recognizable to the ordinary

consumer, including Plaintiff and/or Plaintiff’s physicians. Neither Plaintiff nor her medical

providers could, in the exercise of reasonable care, discovered the defects.

     128.     Plaintiff’s physician reasonably relied upon the skill, superior knowledge,

and judgment of Defendants when Plaintiff consented to the implantation of Allergan’s

Natrelle® Silicone-Filled Breast Implants.

     129.     At all relevant times, Plaintiff’s Allergan Natrelle® Silicone breast implants

were used and implanted into Plaintiff as intended by Defendants and in a manner

reasonably foreseeable to Defendants.



                                             25
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 26 of 29




     130.     Allergan’s   Natrelle®   Silicone-Filled   Breast   Implants,   which   were

manufactured, marketed, promoted, distributed, and sold by Defendants, were expected

to, and did, reach Plaintiff and/or Plaintiff’s physician without substantial change in the

condition in which they were sold.

     131.     Defendants knew that Allergan’s Natrelle® Silicone-Filled Breast Implants

would be used by the ordinary purchaser or user without inspection for defects and

adulterations and without knowledge of the hazards involved in such use.

     132.     Allergan’s Natrelle® Silicone-Filled Breast Implants, which were defectively

manufactured, distributed, tested, sold, marketed, promoted, advertised, and represented

by Defendants, caused Plaintiff’s injury of BIA-ALCL, which would not have occurred but

for the use of Allergan’s Natrelle® Silicone-Filled Breast Implants.

     133.     The defective warnings were a substantial contributing factor in bringing

about the injuries to Plaintiff that would not have occurred but for the use of Allergan’s

Natrelle® Silicone-Filled Breast Implants.

     134.     As a proximate result and/or substantial factor of Allergan’s Natrelle®

Silicone-Filled Breast Implants’ defective and adulterated condition at the time they were

sold, Plaintiff suffered and will continue to suffer severe physical injuries, pain and

suffering, emotional distress, mental anguish, economic loss, future medical care and

treatment, lost wages, lost future earning capacity, and other compensatory damages for

which she is entitled to as well as other damages in an amount to be proven at trial.

     135.     The wrongful acts, representations and/or omissions of Defendants,

hereinabove set forth, were made, adopted, approved, authorized, endorsed and/or

ratified by Defendants' officers, directors, or managing agents, and were done

maliciously, oppressively, fraudulently and/or with a willful and knowing disregard of the

probably dangerous consequences for the health and safety of its product users, including

Plaintiff. In making, adopting, approving, authorizing, endorsing and/or ratifying such

conduct hereinabove set forth, the officers, directors, and/or managing agents of



                                             26
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 27 of 29




Defendants acted with a willful and/or knowing disregard of the probably dangerous

consequences, and/or acted with an awareness of the probably dangerous

consequences of their conduct and deliberately failed to avoid those consequences,

thereby creating a substantial risk of injury to Plaintiff and other users of their products.

Plaintiffs are entitled to punitive and exemplary damages in an amount to be ascertained,

which is appropriate to punish to set an example of Defendants and deter such behavior

by them in the future.

       WHEREFORE, Plaintiffs pray for judgment against Defendants as set forth.

                                  THIRD CAUSE OF ACTION
                              BREACH OF IMPLIED WARRANTY

                                    (Against All Defendants)

     136.      Plaintiffs incorporate by reference all previous and subsequent paragraphs

of this Complaint as if fully set forth herein and further allege as follows:

     137.      At all relevant times, Defendants marketed, manufactured, promoted,

distributed, and/or sold Allergan’s Natrelle® Silicone-Filled Breast Implants for use by the

public at large and including Plaintiff herein. Defendants knew the use for which their

product was intended and impliedly warranted said product to be of merchantable quality,

safe, and fit for use.

     138.      At all relevant times, Plaintiff and Plaintiff’s physician used and implanted

Allergan Natrelle® Silicone breast implants for the purpose and in the manner intended

by Defendants.

     139.      At all relevant times, Allergan Natrelle® Silicone breast implants were not

reasonably safe for its expected purpose, nor reasonably fit for the ordinary purpose for

which it was sold and/or used, and it did not meet the expectations for the performance

of the product when used in a customary, usual, and reasonably foreseeable manner.

     140.      Plaintiff and/or her healthcare providers reasonably relied upon the skill and

judgment of Defendants, and as such their implied warranty, in using Allergan Natrelle®



                                              27
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 28 of 29




Silicone breast implants.    Contrary to the same, Allergan’s Natrelle® Silicone-Filled

Breast Implants were not of merchantable quality, safe, or fit for its intended use, because

said product is unreasonably dangerous and unfit for the ordinary purpose for which it

was intended and used.

     141.     Defendants’ breaches of their implied warranties under state law parallel

their violations of federal law; the Allergan Natrelle® Silicone breast implants PMA

specifically mandates, and state law, including Colorado law, independently requires, that

any warranty statements must be truthful, accurate, and not misleading, and must be

consistent with applicable federal and state laws.

     142.     As a direct result of the breach of implied warranties by Defendants, or

some or any of them, Plaintiff suffered and will continue to suffer profound injuries which

are permanent and continuing in nature, required and will require medical treatment and

hospitalization, have become and will become liable for medical and hospital expenses,

lost and will lose financial gains, has been and will be kept from ordinary activities and

duties, and has and will continue to experience mental and physical pain and suffering,

disability and loss of enjoyment of life, all of which are damages that will continue into the

future. WHEREFORE, Plaintiffs pray for judgment against Defendants as set forth.

                                  RELIEF REQUESTED

       WHEREFORE Plaintiffs pray for judgment against Defendants and, as appropriate

to each cause of action alleged and as appropriate to the standing of Plaintiffs, as follows:

              1)     Economic and non-economic damages in an amount as provided

                     by law and to be supported by evidence at trial;

              2)     For compensatory damages according to proof;

              3)     For an award of attorneys’ fees and costs;

              4)     For prejudgment interest and the costs of suit;

              5)     Punitive or exemplary damages according to proof; and

              6)     For such other and further relief as this Court may deem just and



                                             28
Case 1:19-cv-01737-MEH Document 1 Filed 06/14/19 USDC Colorado Page 29 of 29




                  proper.

   Dated: June 14, 2019

                                          Respectfully submitted,

                                          /s/ Jennifer A. Lenze
                                          Jennifer A. Lenze, (CA Bar# 246858)
                                          Amanda D. McGee (CA Bar# 282034)
                                          Lenze Lawyers, PLC
                                          1300 Highland Ave, Suite 207
                                          Manhattan Beach, CA 90266
                                          Telephone: 310-322-8800
                                          Email: jlenze@lenzelawyers.com
                                          Email: mcgee@lenzelawyers.com

                                          -and-

                                          Lowell W. Finson
                                          Finson Law firm LLC
                                          126 Westwind Mall
                                          Marina Del Rey, CA 90292
                                          Telephone: 602-377-2903
                                          Facsimile: 310-425-3278
                                          Email: lowellwfinson@gmail.com




                                     29
